DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaltiel (20160255181) in view of Chaiyochlarb (20170104647) further in view of Sylvain (US 20150208287).

claims 1 and 10, Shaltiel teaches an electronic communications system comprising (Figs. 1-3): 
a mobile network (Fig. 1, cellular provider 130) to provide communications for a plurality of mobile communications devices (Fig. 1, 136a, 136b) over a wide-area IP network via respective first data channels, wherein mobile directory numbers are associated with the plurality of mobile communications devices, and wherein at least one mobile device of the plurality of mobile devices comprises an integrated dialer (OTT telecommunication module 216 fig. 2)  and a native dialer (Native telecommunication module 224);
a wireless local-area network (WLAN 140 Fig. 1; [0032]) to provide communications between a plurality of communications devices over the wide-area IP network via respective second data channels, wherein the plurality of communications devices includes the plurality of mobile communications devices; 
a Voice over Internet Protocol (VoIP) service coupled to the mobile network (136a, 136B) and the WLAN via the wide-area IP network, wherein the plurality of communications devices are associated with VoIP telephone numbers; 
a public switched telephone network (PSTN 130 Fig. 1) to provide communications between the plurality of communications devices via respective voice channels, the PSTN coupled to the VoIP service; 
and a communications routing system (routing system must exists in internet 110 and pstn/cellular provider 130 Fig. 1) coupled to the plurality of communications devices and coupled to the VoIP service (service provides by IP telephony system 120), the communications routing system configured to cooperate with the integrated dialer of the at least one mobile device to route, at the at least one mobile device, a voice call over a designated channel, the designated channel selected from: a first data channel of the mobile network (channel going “[0047] If it determined that the call should be diverted to the OTT telecommunication module, at step 410, the call is initiated using the OTT telecommunication module and the method 400 ends at step 416. However, if at step 408, it is determined based on the routing preferences, that the call should not be diverted to the OTT telecommunication module, at step 412, the outgoing call is released back to the native telecommunication module, where the call may be initiated using the native dialer.”)
the integrated dialer cooperates with the communications routing system to switch the voice call between one of: the first data channel of the mobile network, the second data channel of the WLAN, and the voice channel of the PSTN (Figure 4 teaches the integrated dialer switched between OTT Application  or Native dialer in routing the call [0044], “[0047] If it determined that the call should be diverted to the OTT telecommunication module, at step 410, the call is initiated using the OTT telecommunication module and the method 400 ends at step 416. However, if at step 408, it is determined based on the routing preferences”. In order for the call to get to the intended destination, the integrated dialer has to cooperate with the communications routing system to route the call to the many network components to get to the final destination. The examiner notes the claim does not clearly define how the routing is performed.  Therefore, under the BRI, Figure 4 reads on the above limitation.) 
However, Shaltiel does not teach “a quality of service server coupled to the plurality of mobile communications devices via the wide-area IP network for determining a first quality of the first data channel to the at least one mobile communications devices via the mobile network and a second quality of the second data channel to the at least one mobile communications devices via the WLAN; the integrated device sends and receives a plurality of test packets to the quality of service server via the first data channel and the second data channel and that the 
In an analogous art, Chaiyochlarb teaches “a quality of service server coupled to the plurality of mobile communications devices via the wide-area IP network for determining a first quality of the first data channel to the at least one mobile communications devices via the mobile network and a second quality of the second data channel to the at least one mobile communications devices via the WLAN (See Figs. 1-3, “[0030] After the test program 130 runs the plurality of comparative scoring tests 136 for each of the plurality of comparative testing media streams 122, a plurality of objective quality scores 142 are generated, which are also referred to as test scores. [0034] Responsive to receiving the objective quality scores 142 the computing device 102 is configured to select a recommended operational media connection channel from the plurality of media connection channels 120 based on the magnitudes of the objective quality scores 142”) and a signal strength of the voice channel of the PSTN ([0016] “FIG. 2, example media connection channels A-G will now be described. Media connection channel A includes a cellular telephone program 200, a carrier network 202, and the PSTN 204. The cellular telephone program 200 is configured to make voice calls through the cellular carrier network 202, and the voice calls ultimately routed to a telephone program 205 on the test server via the PSTN. Telephone program 205 is programmed to answer the telephone calls from the computing device 102, and pass received audio data from the telephone calls to test program 130 for testing.” Thus Fig. 3 and [0039] discloses the testing of the signal quality of the plurality of discovered media connection channels as illustrated in FIG. 2.  And Fig. 2 shows that Channel A is one of the many media connection channels to be tested for signal quality and Channel A goes through the PSTN network 204 which means the signal quality of a voice PSTN channel is determined.); and 
[0045] “FIG. 4, at 318 the method includes selecting a recommended operational media connection channel from the plurality of media connection channels based on the objective quality scores.”)  
and the second quality of the second data channel and the signal strength of the voice channel” ([0039] “As illustrated in FIG. 3, at 302 the method includes discovering a plurality of media connection channels, each of the media connection channels including a respective program and a network. Example media connection channels and their constituent programs and networks are illustrated in FIG. 2; [0045] “FIG. 4, at 318 the method includes selecting a recommended operational media connection channel from the plurality of media connection channels based on the objective quality scores; 

Chaiyochlarb further teaches a computing device sends a plurality of test packets to the quality of service server via the first data channel and the second data channel ([0042] At 306, the method includes transmitting the plurality of comparative testing media streams to a test server, each of the comparative testing media streams being sent over one of the plurality of media connection channels.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Shaltiel’s teaching by adding to the integrated caller to include Chaiyochlarb’s teaching of sending test packets via first and second data channels to QoS server for the purpose of testing and determining the channel quality of the different channels so that a user can experience a high call quality over the selected channel with minimal disruption, thereby improving user satisfaction.  The modification of adding Chaiyochlarb’s feature of sending the test packet to the QoS server to Shaltiel’s teaching of the integrated caller would result in the integrated caller sending the test packets to the QoS server via first and second data channels.
Chaiyochlarb does not teach “receives a plurality of test packets from the quality of service server”.  In an analogous art, Sylvain teaches teach “receives a plurality of test packets from the quality of service server”  (“[0031] Steps 314 to 338 of FIGS. 3A and 3B illustrate mobile client 106 becoming activated, performing QoS tests, and initiating a call transfer.. the mobile device 104 operating system may be configured to also activate the mobile client 106 with incoming call to mobile device 104 over the mobile GS network 110. Mobile client 106 may consist of a VoIP client running on device 104. Mobile client 106 can be notified that a call is taking place and can initiate a connectivity check of an available PS network in step 316. Mobile client 106 may connect to an available PS network (e.g., fixed or mobile PS network) and interact with service node 118, for example, by sending and receiving packets to and from service node 118 to test QoS and assess quality of the available PS network connection in both directions (i.e., round trip delay) as illustrated in steps 318 and 320.” [0003] WSPs may provide wireless guaranteed service (GS) for carrying voice traffic and packet switched (PS) networks for carrying other types of traffic. Alternatively voice sessions may also be established by over the top (OTT) service providers utilizing wireless PS networks, for example, internet service providers)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to add to Shaltiel’s integrated caller and Chaiyochlarb’s teaching of sending test packets to also include Sylvain’s teaching of “receives a plurality of test packets from the quality of service server” because testing the quality in both directions (sends and receives test packets) would provide a more complete picture of the quality of a candidate channel and thereby increases the chance of a success of the channel selection process.
The modification of adding Sylvain’s teaching of “receives a plurality of test packets from the quality of service server”  to Chaiyochlarb’s teaching of sending the test packet and 
The examiner notes that the broadest reasonable interpretation of claim 1’s scope is limited to the system (as recited) comprising mobile network, wlan, voip service, pstn, routing system, and server limited by their recited structure.  The mobile devices are not recited as being included in the claimed system, thus are considered intended uses outside the scope of the claim.

Claims 3-4, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaltiel, Chaiyochlarb and Sylvain further in view of Brewer (9497606)
Regarding claims 3 and 12, Shaltiel, Chaiyochlarb and Sylvain teach the system of claim 1, wherein the integrated dialer passes control of the voice call to the native dialer to originate telephone calls to telephone numbers which are included in a set of predetermined telephone numbers  (Brewer, C13 L64-C14 L15 “At a block 305, the method 300 may include determining whether or not the destination telephone number indicated by the user input is included in a set of predetermined telephone numbers or digit patterns.”, C14 L32-38, “When the destination telephone number indicated by the user input is determined (block 305) to be included in the set of predetermined numbers, control of the call origination corresponding to the destination telephone number may be passed, released, or otherwise transferred from the PN application dialer 258 to the native dialer 242 of the mobile device 200 (block 308).”) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Shaltiel’s teaching to also include Brewer’s teaching of originating telephone calls to telephone numbers which are included in a set of 

Regarding claims 4 and 13, Shaltiel, Chaiyochlarb and Sylvain teach the system of claim 3, wherein the set of predetermined telephone numbers comprises emergency telephone numbers (Brewer, C13 L14 – C14 L10-11, At a block 305, the method 300 may include determining whether or not the destination telephone number indicated by the user input is included in a set of predetermined telephone numbers or digit patterns…. For example, the set of predetermined telephone numbers may define specific telephone numbers for community services and information…emergency services (such as police, fire, ambulance/rescue, etc.)

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shaltiel, Chaiyochlarb and Sylvain in view of Brewer further in view of Dougherty (6141556)
Regarding claims 5 and 14, Shaltiel, Chaiyochlarb and Sylvain teach the system of claim 1, except wherein each communications device in a subset of the communications devices are associated with a same VoIP telephone number.  In an analogous art, Brewer teaches each communications device in a subset of the communications devices are associated with a same VoIP telephone number (Brewer, C13 L14 – C14 L10-11, “At a block 305, the method 300 may include determining whether or not the destination telephone number indicated by the user input is included in a set of predetermined telephone numbers or digit patterns…. For example, the set of predetermined telephone numbers may define specific telephone numbers for community services and information…emergency services (such as police, fire, ambulance/rescue”).  Therefore, it would have been obvious for one of ordinary skill in the art Brewer’s teaching of originating telephone calls to telephone numbers which are included in a set of predetermined telephone numbers to allow the user the convenience of reaching out to multiple devices at once without having to manually call the multiple devices to save time.
However, Brewer does not teach “wherein the communications routing system notifies each communications device in the subset of an incoming voice call to the same VoIP telephone number. “
In an analogous art, Dougherty teaches “wherein the communications routing system notifies each communications device in the subset of an incoming voice call to the same VoIP telephone number“ (C7 L11-22 “In a multi-ring configuration, upon answering of the incoming call in response to the signal by a user with one of the user devices, a voice path is established for the answering device at block 110. That is, the first handset to declare answer will take control of the call and a two-way voice path is established with the incoming caller. Notification to the other handsets will be stopped. All other handsets attempting to answer the call will be provided with a visual and/or audible treatment to indicate that another extension has answered the call.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Shaltiel’s teaching to also include Dougherty’s teaching of notifying each communications device in the subset of an incoming voice call so that multiple users can be aware of the call and thereby increase the chance of getting the call answered.
Regarding claims 6 and 15, Shaltiel, Chaiyochlarb, Sylvain, Brewer and Dougherty  teach the system of claim 5, wherein one communications device in the subset of the communication devices answers the incoming voice call, and wherein the communications routing system notifies other communications devices in the subset that the incoming voice call Dougherty C7 L11-22 “In a multi-ring configuration, upon answering of the incoming call in response to the signal by a user with one of the user devices, a voice path is established for the answering device at block 110. That is, the first handset to declare answer will take control of the call and a two-way voice path is established with the incoming caller. Notification to the other handsets will be stopped. All other handsets attempting to answer the call will be provided with a visual and/or audible treatment to indicate that another extension has answered the call.”)  

Regarding claims 7 and 16, Shaltiel, Chaiyochlarb, Sylvain, Brewer and Dougherty teach the system of claim 6, wherein respective integrated dialers of the other communications devices in the subset display an indication that the incoming voice call has been answered (Dougherty C7 L11-22 “In a multi-ring configuration, upon answering of the incoming call in response to the signal by a user with one of the user devices, a voice path is established for the answering device at block 110. That is, the first handset to declare answer will take control of the call and a two-way voice path is established with the incoming caller. Notification to the other handsets will be stopped. All other handsets attempting to answer the call will be provided with a visual and/or audible treatment to indicate that another extension has answered the call.”)  

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaltiel, Chaiyochlarb and Sylvain in view of Brewer further in view of Kermoian (20130097515)
claims 8 and 17, Shaltiel, Chaiyochlarb and Sylvain teach the system of claim 1, except wherein each communications device in a subset of the communications devices are associated with a same VoIP telephone number.  In an analogous art, Brewer teaches each communications device in a subset of the communications devices are associated with a same VoIP telephone number (Brewer, C13 L14 – C14 L10-11, “At a block 305, the method 300 may include determining whether or not the destination telephone number indicated by the user input is included in a set of predetermined telephone numbers or digit patterns…. For example, the set of predetermined telephone numbers may define specific telephone numbers for community services and information…emergency services (such as police, fire, ambulance/rescue”).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Shaltiel, Chaiyochlarb and Sylvain’s teaching to also include Brewer’s teaching of originating telephone calls to telephone numbers which are included in a set of predetermined telephone numbers to allow the user the convenience of reaching out to multiple devices at once without having to manually call the multiple devices to save time.
However, Brewer does not teach “when one communications device in the subset initiates an outgoing call, the communications routing system notifies other devices in the subset of the outgoing call. “ 
 In an analogous art, Kermoian teaches “when one communications device in the subset initiates an outgoing call, the communications routing system notifies other devices in the subset of the outgoing call.” (Kermoian, 20130097515: [0132] “Similar UIs may be generated automatically based on other events. For example, detecting that the user of the mobile device 32 has created or accepted an invitation to a meeting or appointment can trigger the group module 420 to create a new group and group dossier UI 17 related to the calendar event as discussed above”, Fig. 39)  Therefore, it would have been obvious for one of ordinary skill in the Kermoian’s teaching of when one communications device in the subset initiates an outgoing call, the communications routing system notifies other devices in the subset of the outgoing call so that the rest of the group can be informed of the device’s activity automatically.
Regarding claims 9 and 18, Shaltiel, Chaiyochlarb, Sylvain, Brewer and Kermoian teach the system of claim 8, wherein respective integrated dialers of the other communications devices in the subset display an indication that the outgoing call had been initiated  (Kermoian, [0132] “Similar UIs may be generated automatically based on other events. For example, detecting that the user of the mobile device 32 has created or accepted an invitation to a meeting or appointment can trigger the group module 420 to create a new group and group dossier UI 17 related to the calendar event as discussed above”, Fig. 39)  

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
 Applicant argues, 
“Sylvain cannot be said to teach or suggest the determining a signal strength of the voice channel of the PSTN, as recited in amended claims 1 and 10. Neither Shaltiel nor Chaiyochlarb cure the deficiencies of Sylvain.”

The examiner respectfully disagrees.  The examiner submits that Chaiyochlarb does teach “the determining a signal strength of the voice channel of the PSTN” ([0039] “As illustrated in FIG. 3, at 302 the method includes discovering a plurality of media connection channels, each of the media connection channels including a respective program and a network. Example media connection channels and their constituent programs and networks are illustrated in FIG. 2”; [0045] “FIG. 4, at 318 the method includes selecting a recommended operational media connection channel from the plurality of media connection channels based on the objective quality scores;  [0016] “FIG. 2, example media connection channels A-G will now be described. Media connection channel A includes a cellular telephone program 200, a carrier network 202, and the PSTN 204. The cellular telephone program 200 is configured to make voice calls through the cellular carrier network 202, and the voice calls ultimately routed to a telephone program 205 on the test server via the PSTN. Telephone program 205 is programmed to answer the telephone calls from the computing device 102, and pass received audio data from the telephone calls to test program 130 for testing”); 
Thus Fig. 3 and [0039] discloses the testing of the signal quality of the plurality of discovered media connection channels as illustrated in FIG. 2.  And Fig. 2 shows that Channel A is one of the many media connection channels to be tested for signal quality and Channel A goes through the PSTN network 204 which means the signal quality of a voice PSTN channel is determined.

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Sachdev (US 20140160990) teaches 
[0026] In accordance with the principles of the present invention, over-the-top (OTT) applications are integrated with an inventive quality of service ( QoS) server via a conventional hypertext transfer protocol (HTTP) (including extensible markup language (XML)/restful application programming interface(s) (API)) to enable quality of service (QoS) treatment to be extended thereto. Once an over-the-top (OTT) application is integrated with a quality of service ( QoS) server, the over-the-top (OTT) application may request and get desired quality for 
[0032] A quality of service ( QoS) server 100 may be located separate from a mobile network operator (MNO) 102, 102b or co-located with a mobile network operator (MNO) 102, 102b. Possible mobile network operator (MNO) integration targets currently include: a universal mobile telecommunications system (UMTS), long term evolution (LTE) technology, an evolved-universal mobile telecommunications system (E-UMTS), long term evolution (LTE) technology advanced, and Wi-Fi. The quality of service (QoS) server 100 may easily be extended to support additional network interfaces as technology evolves.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Dung  Lam/
Examiner, Art Unit 2617
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646